1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12   DARNELL McMILLIAN,                         )   No. CV 16-3194-JAK (PLA)
                                                )
13                       Petitioner,            )   JUDGMENT
                                                )
14                 v.                           )
                                                )
15   W.L. MONTGOMERY,                           )
                                                )
16                       Respondent.            )
                                                )
17

18          Pursuant    to   the    order   accepting   the   Magistrate   Judge’s   Report   and
19   Recommendation, IT IS ADJUDGED that the First Amended Petition is denied and dismissed
20   with prejudice.
21

22   DATED: April 18, 2019
                                                        JOHN A. KRONSTADT
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
